DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        WAYNE HENDERSON,
                            Appellant,

                                    v.

                    CITY OF FORT LAUDERDALE,
                             Appellee.

                              No. 4D20-540

                              [April 1, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE18-
010978(08).

   Scott M. Behren of Behren Law Firm, Weston, for appellant.

    Carmen Rodriguez of Law Offices of Carmen Rodriguez, Palmetto Bay,
for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.